The Court afterward expressed their opinion, that as it does not appear by the bill that the owner of the bathing-house had any right or interest in the soil or flats into which the piles were driven, on which the building stands, but that the same belonged to the public, the house was personal property and not real estate ; so that the sale of the equity of redemption was wholly void.1

Bill dismissed.


 See Holbrook v. Baker, 5 Greenleaf, 309; Story’s Comm, on Bailments, (2d edit.) 238 and notes; Wheeler v. M'Farland, 10 Wendell, 318; Ferguson v. Lee, 9 Wendell, 258; Pomeroy v. Smith, 17 Pick. 85. See the provisions for attaching mortgaged personal estate, in Revised Stat. c 90, § 78, 79